DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 04 February 2022 in reference to application 16/490,456.  Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed 04 February 2022 has been accepted and considered in this office action.  Claims 1, 8, and 14 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 04 February 2022, with respect to double patenting rejections have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-20 and prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (ERNIE: Enhanced Representation through Knowledge Integration) in view of Freitag et al. (Unsupervised Natural Language Generation with Denoising Autoencoders) and further in view of Radford et al. (Improving Language Understanding by Generative Pre-Training).

Consider claim 8, Sun teaches  a method for training a text-to-content suggestion ML model (abstract), the method comprising: 
accessing a dataset containing unlabeled training data collected from an application, the unlabeled training data including at least one of an unordered set of words or data that is partially masked (section 4.1 training corpus data, section 3.2,1-3.2.3 masking training corpus data to train the machine learning model); and 
applying an unsupervised machine-learning (ML) model to the dataset to generate a pretrained embedding (section 3.2, training model based on corpus to generate embedding, section 1, unsupervised learning); 
wherein the pretrained embedding is configured to be used to train a text-to-content suggestion ML model utilized by the application (Section 4.6, figure 5, using trained model to infer masked text). 

In the same field of training natural language neural network systems, Freitag teaches teach the unlabeled training data including an unordered set of words (End of section 3, and table 2, training data is shuffled in word order).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use shuffled training data as taught by Freitag in the system of Sun order to train the system to process corrupted input data (Freitag Abstract).
Sun and Freitag do not specifically teach applying a supervised ML model to a labeled dataset to train a text-to-content suggestion ML model utilized by the application;
wherein the supervised ML model utilizes the pretrained embedding generated by the unsupervised ML model to train the text-to-content suggestion ML model.  
In the same field of natural language system training, Radford teaches applying a supervised ML model to a labeled dataset to train a text-to-content suggestion ML model utilized by the application (section 3, section 3.2, supervised fine-tuning after unsupervised pre-training in section 3.1);
wherein the supervised ML model utilizes the pretrained embedding generated by the unsupervised ML model to train the text-to-content suggestion ML model (section 3, section 3.2, supervised fine-tuning uses results of unsupervised pre-training in section 3.1).
Therefore it would have been obvious to combine supervised learning with unsupervised learning as taught by Radford with the system of Sun and Freitag in order 

Consider claim 10, Radford teaches the data processing method of claim 8, wherein the instructions further cause the processor to apply initialization weights to the supervised ML models, the initialization weights being obtained by the unsupervised ML model (section 3, section 3.2, weighting parameters W generated in unsupervised training of section 3.1, used for initial values).

Consider claim 13, Sun teaches the data processing method of claim 8, wherein:, wherein the unsupervised ML model generates a plurality of pretrained embedding layers, each pretrained embedding layer having a different vector dimension for use with a different text-to-content suggestion model (section 3.2, embeddings trained on vectors of different dimension, word, phrase and entity levels).

Claim 1-3, 5-7, 9, 12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (ERNIE: Enhanced Representation through Knowledge Integration) in view of Freitag et al. (Unsupervised Natural Language Generation with Denoising Autoencoders) in view of Song et al. (US PAP 2018/0225281) and further in view of Radford et al. (Improving Language Understanding by Generative Pre-Training).

Consider claim 1, Sun teaches a data processing system (abstract) comprising: 

accessing a dataset containing unlabeled training data collected from an application, the unlabeled training data including at least one of an unordered set of words or data that is partially masked (section 4.1 training corpus data, section 3.2,1-3.2.3 masking training corpus data to train the machine learning model); and 
applying an unsupervised machine-learning (ML) model to the dataset to generate a pretrained embedding (section 3.2, training model based on corpus to generate embedding, section 1, unsupervised learning); 
wherein the pretrained embedding is configured to be used to train a text-to-content suggestion ML model utilized by the application (Section 4.6, figure 5, using trained model to infer masked text).
Sun does not specifically teach the unlabeled training data including an unordered set of words.
In the same field of training natural language neural network systems, Freitag teaches teach the unlabeled training data including an unordered set of words (End of section 3, and table 2, training data is shuffled in word order).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use shuffled training data as taught by Freitag in the system of Sun order to train the system to process corrupted input data (Freitag Abstract).
	Sun and Freitag do not specifically teach
a processor; and 
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor perform the steps.

a processor (0063, processors); and 
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor perform the steps (0063 memory and computer readable media with software).
Therefore it would have been obvious to one or ordinary sill in the art at the time of effective filing to use a memory and processor as taught by Song in the in the system of Sun in order to use well known and ubiquitously available off the shelf computer components to perform natural language processing with neural networks.
Sun and Freitag and Song do not specifically teach applying a supervised ML model to a labeled dataset to train a text-to-content suggestion ML model utilized by the application;
wherein the supervised ML model utilizes the pretrained embedding generated by the unsupervised ML model to train the text-to-content suggestion ML model.  
In the same field of natural language system training, Radford teaches applying a supervised ML model to a labeled dataset to train a text-to-content suggestion ML model utilized by the application (section 3, section 3.2, supervised fine-tuning after unsupervised pre-training in section 3.1);
wherein the supervised ML model utilizes the pretrained embedding generated by the unsupervised ML model to train the text-to-content suggestion ML model (section 3, section 3.2, supervised fine-tuning uses results of unsupervised pre-training in section 3.1).


Consider claim 2, Sun teaches the data processing system of claim 1, but does not specifically teach wherein each of the unsupervised ML and the supervised ML models includes an average pooling layer and a fully connected layer.
In the same field of natural language processing using neural networks, Song teaches wherein each of the unsupervised ML and the supervised ML models includes an average pooling layer (0044-45, figure 2A, average pooling) and a fully connected layer (0044-45, figure 2A, fully connected layers).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use average pooling and fully connected layers as taught by Song in the system of Sun in order to use standard neural network components to increase accuracy of the natural language processing accuracy (Song 0005).

Consider claim 3, Radford teaches the data processing system of claim 1, wherein the instructions further cause the processor to apply initialization weights to the supervised ML models, the initialization weights being obtained by the unsupervised ML model (section 3, section 3.2, weighting parameters W generated in unsupervised training of section 3.1, used for initial values).

Consider claim 5, Sun and Song teach the data processing system of claim 2, wherein the unlabeled training data is used to derive the average pooling layer (Sun section 3.2,  using the training corpus to train the neural network model, which in combination with Song 0044-45 would include the pooling layers).

Consider claim 6, Sun teaches the data processing system of claim 1, wherein: the unordered set of words includes at least one masked word (section 3.2, masking of training data); and 
the unsupervised ML model generates a predicted word corresponding to the masked word (Section 4.6, figure 5, using trained model to infer masked text).

Consider claim 7, Sun teaches The data processing system of claim 1, wherein the unsupervised ML model generates a plurality of pretrained embedding layers, each pretrained embedding layer having a different vector dimension for use with a different text-to-content suggestion model (section 3.2, embeddings trained on vectors of different dimension, word, phrase and entity levels).

Claim 9 contains similar limitations as claim 2, and is therefore rejected for the same reasons. 

Claim 12 contains similar limitations as claim 5, and is therefore rejected for the same reasons. 

Consider claim 14, Sun teaches 
accessing a dataset containing unlabeled training data collected from an application, the unlabeled training data including at least one of an unordered set of words or data that is partially masked (section 4.1 training corpus data, section 3.2,1-3.2.3 masking training corpus data to train the machine learning model); and 
applying an unsupervised machine-learning (ML) model to the dataset to generate a pretrained embedding (section 3.2, training model based on corpus to generate embedding, section 1, unsupervised learning); 
wherein the pretrained embedding is configured to be used to train a text-to-content suggestion ML model utilized by the application (Section 4.6, figure 5, using trained model to infer masked text).
Sun does not specifically teach the unlabeled training data including an unordered set of words.
In the same field of training natural language neural network systems, Freitag teaches teach the unlabeled training data including an unordered set of words (End of section 3, and table 2, training data is shuffled in word order).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use shuffled training data as taught by Freitag in the system of Sun order to train the system to process corrupted input data (Freitag Abstract).
	Sun and Freitag do not specifically teach a non-transitory computer readable medium on which are stored instructions that, when executed, cause a programmable device to perform steps.
In the same field of natural language processing using neural networks, Song teaches a non-transitory computer readable medium on which are stored instructions that, when executed, cause a programmable device to perform steps (0063 memory and computer readable media with software).
Therefore it would have been obvious to one or ordinary sill in the art at the time of effective filing to use a memory and processor as taught by Song in the in the system of Sun and Freitag in order to use well known and ubiquitously available off the shelf computer components to perform natural language processing with neural networks.

wherein the supervised ML model utilizes the pretrained embedding generated by the unsupervised ML model to train the text-to-content suggestion ML model.  
In the same field of natural language system training, Radford teaches applying a supervised ML model to a labeled dataset to train a text-to-content suggestion ML model utilized by the application (section 3, section 3.2, supervised fine-tuning after unsupervised pre-training in section 3.1);
wherein the supervised ML model utilizes the pretrained embedding generated by the unsupervised ML model to train the text-to-content suggestion ML model (section 3, section 3.2, supervised fine-tuning uses results of unsupervised pre-training in section 3.1).
Therefore it would have been obvious to combine supervised learning with unsupervised learning as taught by Radford in the system of Sun and Freitag and Song in order to increase performance of the natural language processing model (Radford Introduction).

Claim 15 contains similar limitations as claim 2, and is therefore rejected for the same reasons. 

Claim 16 contains similar limitations as claim 3, and is therefore rejected for the same reasons. 

Claim 18 contains similar limitations as claim 5, and is therefore rejected for the same reasons. 

Claim 19 contains similar limitations as claim 6, and is therefore rejected for the same reasons. 

Claim 20 contains similar limitations as claim 7, and is therefore rejected for the same reasons. 

Allowable Subject Matter
Claims 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 4, Sun, Song, and Radford teach the data processing system of claim 1.  However the prior art of record does not teach or fairly suggest the limitations of “wherein the instructions further cause the processor to apply an engineering layer to the trained text-to-content suggestion ML model to control a proportion of new contents suggested” when combined with each and every other limitation of the claim.  Therefore claim 4 contains allowable subject matter.

Claims 11 and 17 contain similar subject matter as claim 4 and therefore are directed towards allowable subject matter as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655